Dismissed and Opinion Filed February 9, 2018




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01395-CV

  AT&T INC. AND SOUTHWESTERN BELL TELEPHONE COMPANY D/B/A AT&T
                          TEXAS, Appellants
                                 V.
             ANDREA CHRISTIAN AND AMBER HICKS, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-08124

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Seeking to appeal the trial court’s denial of their rule 91a motion to dismiss a baseless

claim, appellants have filed a petition for permissive interlocutory appeal. We deny the petition

and dismiss the appeal for want of jurisdiction.     See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(d) (West Supp. 2017); Tex. R. App. P. 28.3, 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

171395F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 AT&T INC. AND SOUTHWESTERN                        On Appeal from the 68th Judicial District
 BELL TELEPHONE COMPANY D/B/A                      Court, Dallas County, Texas
 AT&T TEXAS, Appellants                            Trial Court Cause No. DC-17-08124.
                                                   Opinion delivered by Chief Justice Wright.
 No. 05-17-01395-CV         V.                     Justices Lang-Miers and Stoddart
                                                   participating.
 ANDREA CHRISTIAN AND AMBER
 HICKS, Appellees

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

        It is ORDERED that appellees ANDREA CHRISTIAN AND AMBER HICKS recover
their costs of this appeal from appellants AT&T INC. AND SOUTHWESTERN BELL
TELEPHONE COMPANY D/B/A AT&T TEXAS.


Judgment entered February 9, 2018




                                             –2–